Case 16-31602            Doc 1863        Filed 10/16/19 Entered 10/16/19 10:07:02                      Desc Main
                                          Document     Page 1 of 7




                           UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION



                                       :
 In re                                 :                              Chapter 11
                                       :
 KAISER GYPSUM COMPANY, INC., et al.,1 :                              Case No. 16-31602 (JCW)
                                       :
           Debtors.                    :                              (Jointly Administered)
                                       :


                        AMENDED NOTICE OF PROPOSED AGENDA OF
                          MATTERS SCHEDULED FOR HEARING ON
                         THURSDAY, OCTOBER 17, 2019, AT 9:30 A.M.

                                      MATTER GOING FORWARD

    1. Motion of Debtors for an Order (I) Approving Their Disclosure Statement, (II)
       Establishing Procedures for Solicitation and Tabulation of Votes to Accept or Reject
       Proposed Joint Plan of Reorganization and (III) Scheduling a Hearing on
       Confirmation of Proposed Joint Plan of Reorganization and Approving Related
       Notice Procedures [Docket No. 1153]

             a. Related Pleadings:

                       i. Joint Plan of Reorganization of Kaiser Gypsum Company, Inc. and
                          Hanson Permanente Cement, Inc. [Docket No. 1085]

                      ii. Disclosure Statement for Joint Plan of Reorganization of Kaiser Gypsum
                          Company, Inc. and Hanson Permanente Cement, Inc. [Docket No. 1152]

                     iii. Objection to Motion of Debtors for an Order Approving the Proposed
                          Disclosure Statement [Docket No. 1237]

                      iv. Objection of the Oregon Department of Environmental Quality to
                          Debtors’ Disclosure Statement [Docket No. 1239]

                      v. First State Companies’ Objection to the Disclosure Statement Motions
                         [Docket No. 1241]

1       The Debtors are the following entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): Kaiser Gypsum Company, Inc. (0188) and Hanson Permanente Cement, Inc.
(7313). The Debtors' address is 300 E. John Carpenter Freeway, Irving, Texas 75062.

                                                   {00330770 v 1 }1
Case 16-31602     Doc 1863     Filed 10/16/19 Entered 10/16/19 10:07:02        Desc Main
                                Document     Page 2 of 7


                vi. Notice of Filing of Exhibits to Disclosure Statement for Joint Plan of
                    Reorganization [Docket No. 1256]

            vii. Supplement to Debtors’ Solicitation Procedures Motion [Docket No.
                 1267]

            viii. First Amended Joint Plan of Reorganization of Kaiser Gypsum Company,
                  Inc., and Hanson Permanente Cement, Inc. [Docket No. 1271]

                ix. Disclosure Statement for First Amended Joint Plan of Reorganization of
                    Kaiser Gypsum Company, Inc., and Hanson Permanente Cement, Inc.
                    [Docket No. 1273]

                x. Notice of Filing of Redlines for (A) First Amended Joint Chapter 11 Plan
                   of Reorganization of Kaiser Gypsum Company, Inc., and Hanson
                   Permanente Cement, Inc., and (B) Disclosure Statement for First
                   Amended Joint Plan [Docket No. 1275]

                xi. Supplement to the Objection to Motion of Debtors for an Order Approving
                    the Proposed Disclosure Statement [Docket No. 1290]

            xii. Joinder of the Insurance Company of the State of Pennsylvania, Granite
                 State Insurance Company, and Lexington Insurance Company in First
                 State Companies’ Objection to the Disclosure Statement Motions [Docket
                 No. 1292]

            xiii. Objection of the Official Committee of Unsecured Creditors to Motion of
                  Debtors for an Order (I) Approving Their Disclosure Statement, (II)
                  Establishing Procedures for Solicitation and Tabulation of Votes to
                  Accept or Reject Proposed Joint Plan of Reorganization and (III)
                  Scheduling a Hearing on Confirmation of Proposed Joint Plan of
                  Reorganization and Approving Related Notice Procedures [Docket No.
                  1293]

            xiv. Supplemental Objection of the Oregon Department of Environmental
                 Quality to Debtor’s First Amended Disclosure Statement [Docket No.
                 1294]

            xv. The First State Companies’ (A) Objection to the Debtors’ Disclosure
                Statement Motion and (B) Reservation of Rights with Respect to the Truck
                Plan [Docket No. 1298]

            xvi. United States’ Objection to Debtors’ Motion for an Order (I) Approving
                 Their Disclosure Statement, (II) Establishing Procedures for Solicitation
                 and Tabulation of Votes to Accept or Reject Proposed Joint Plan of
                 Reorganization and (III) Scheduling a Hearing on Confirmation of
                 Proposed Joint Plan of Reorganization and Approving Related Notice
                 Procedures [Docket No. 1299]

                                       {00330770 v 1 }2
Case 16-31602   Doc 1863    Filed 10/16/19 Entered 10/16/19 10:07:02         Desc Main
                             Document     Page 3 of 7


           xvii. Objection of Truck Insurance Exchange to Motion for Approval of
                 Debtors’ Disclosure Statement [Docket No. 1302]

           xviii. Consent Order Extending Deadline for Unsecured Creditors Committee to
                  File Objection to Disclosure Statement [Docket No. 1307]

            xix. Joinder by Allstate Insurance Company to First State Companies’ (A)
                 Objection to the Debtors’ Disclosure Statement Motion and (B)
                 Reservation of Rights with Respect to the Truck Plan [Docket No. 1309]

            xx. Limited Joinder of TIG Insurance Company (Formerly Known as
                Transamerica Insurance Company and as Successor by Merger to
                International Insurance Company), and Evanston Insurance Company, as
                Successor by Merger to Associated International Insurance Company to
                United States’ Objection to Debtors’ Motion for an Order (I) Approving
                Their Disclosure Statement, (II) Establishing Procedures for Solicitation
                and Tabulation of Votes to Accept or Reject Proposed Joint Plan of
                Reorganization and (III) Scheduling a Hearing on Confirmation of
                Proposed Joint Plan of Reorganization and Approving Related Notice
                Procedures [Docket No. 1311]

            xxi. Notice of Filing of Amended Trust Agreement and Trust Distribution
                 Procedures and Redlines for Same [Docket No. 1346]

           xxii. Second Amended Joint Plan of Reorganization of Kaiser Gypsum
                 Company, Inc. and Hanson Permanente Cement, Inc. [Docket No. 1348]

           xxiii. Disclosure Statement for Second Amended Joint Plan of Reorganization of
                  Kaiser Gypsum Company, Inc. and Hanson Permanente Cement, Inc.
                  [Docket No. 1349]

           xxiv. Notice of Filing of Redlines for (A) Second Amended Joint Plan of
                 Reorganization of Kaiser Gypsum Company, Inc. and Hanson Permanente
                 Cement, Inc. and (B) Disclosure Statement for Second Amended Joint
                 Plan [Docket No. 1350]

           xxv. Scheduling Order Regarding Motions to Approve Solicitation Procedures
                and Disclosure Statements With Respect to Truck Plan and Joint Plan
                [Docket No. 1351]

           xxvi. United States’ Supplemental Objection to Debtors’ Motion for an Order
                 (I) Approving Their Disclosure Statement, (II) Establishing Procedures
                 for Solicitation and Tabulation of Votes to Accept or Reject Proposed
                 Joint Plan of Reorganization and (III) Scheduling a Hearing on
                 Confirmation of Proposed Joint Plan of Reorganization and Approving
                 Related Notice Procedures [Docket No. 1364]



                                    {00330770 v 1 }3
Case 16-31602   Doc 1863     Filed 10/16/19 Entered 10/16/19 10:07:02         Desc Main
                              Document     Page 4 of 7


          xxvii. The First State Companies’ (A) Objection to the Debtors’ Disclosure
                 Statement Motion and (B) Reservation of Rights with Respect to the Truck
                 Plan [Docket No. 1366]

          xxviii. Supplemental Objection of Truck Insurance Exchange to Motion for
                  Approval of Debtors’ Disclosure Statement [Docket No. 1367]

           xxix. Supplemental Objection of the Official Committee of Unsecured Creditors
                 to the Motion of Debtors for an Order (I) Approving Their Disclosure
                 Statement, (II) Establishing Procedures for Solicitation and Tabulation of
                 Votes to Accept or Reject Proposed Joint Plan of Reorganization and (III)
                 Scheduling a Hearing on Confirmation of Proposed Joint Plan of
                 Reorganization and Approving Related Notice Procedures [Docket No.
                 1373]

           xxx. Joinder by Allstate Insurance Company to First State Companies’ (A)
                Objection to the Debtors’ Disclosure Statement Motion and (B)
                Reservation of Rights with Respect to the Truck Plan [Docket No. 1382]

           xxxi. Third Scheduling Order Regarding Motions to Approve Solicitation
                 Procedures and Disclosure Statements With Respect to Truck Plan and
                 Joint Plan [Docket No. 1419]

          xxxii. Fourth Scheduling Order Regarding Motions to Approve Solicitation
                 Procedures and Disclosure Statements With Respect to Truck Plan and
                 Joint Plan [Docket No. 1526]

          xxxiii. Fifth Scheduling Order Regarding Motions to Approve Solicitation
                  Procedures and Disclosure Statements With Respect to Truck Plan and
                  Joint Plan [Docket No. 1575]

          xxxiv. Sixth Scheduling Order Regarding Motions to Approve Solicitation
                 Procedures and Disclosure Statements With Respect to Truck Plan and
                 Joint Plan [Docket No. 1619]

          xxxv. Third Amended Joint Plan of Reorganization of Kaiser Gypsum Company,
                Inc. and Hanson Permanente Cement, Inc. [Docket No. 1668]

          xxxvi. Disclosure Statement for Third Amended Joint Plan of Reorganization of
                 Kaiser Gypsum Company, Inc. and Hanson Permanente Cement, Inc.
                 [Docket No. 1669]

         xxxvii. Notice of Filing of (A) Redline of Third Amended Joint Plan of
                 Reorganization of Kaiser Gypsum Company, Inc. and Hanson Permanente
                 Cement, Inc.; (B) Redline of Disclosure Statement for Third Amended
                 Joint Plan of Reorganization of Kaiser Gypsum Company, Inc. and
                 Hanson Permanente Cement, Inc.


                                     {00330770 v 1 }4
Case 16-31602     Doc 1863    Filed 10/16/19 Entered 10/16/19 10:07:02       Desc Main
                               Document     Page 5 of 7


         xxxviii. Notice of Filing of (A) Redline of Third Amended Joint Plan of
                  Reorganization of Kaiser Gypsum Company, Inc. and Hanson Permanente
                  Cement, Inc.; (B) Redline of Disclosure Statement for Third Amended
                  Joint Plan of Reorganization of Kaiser Gypsum Company, Inc. and
                  Hanson Permanente Cement, Inc.; (C) Amended Exhibits to Debtors’
                  Motion for Approval of Disclosure Statement and Solicitation Procedures;
                  and (D) Redline of Amended Exhibits to Debtors’ Motion for Approval of
                  Disclosure Statement and Solicitation Procedures [Docket No. 1670]

          xxxix. The First State Companies’ Supplemental Memorandum in Objection to
                 the Debtors’ Disclosure Statement [Docket No. 1678]

                xl. Certain Insurers’ Omnibus Objection to Disclosure Statements [Docket
                    No. 1680]

             xli. Second Supplemental Objection of Truck Insurance Exchange to Motion
                  for Approval of Debtors’ Disclosure Statement Docket No. 1682]

            xlii. Reply and Joinder of the Future Claimant’s Representative in Support of
                  the Debtors’ Proposed Disclosure Statement for Third Amended Joint
                  Plan of Reorganization for Kaiser Gypsum Company, Inc. and Hanson
                  Permanente Cement, Inc. and in Response to Certain Objections [Docket
                  No. 1703]

           xliii. Debtors’ Reply in Support of Their Motion for an Order Approving Their
                  Joint Disclosure Statement [Docket No. 1708]

            xliv. Notice of Filing of Declaration of Cameron R. Azari, Esq. in Support of
                  Debtors’ Motion for Order Approving Disclosure Statement and
                  Solicitation Procedures [Docket No. 1709]

            xlv. The Official Committee of Asbestos Personal Injury Claimants’ Omnibus
                 Reply in Response to Objections to the Disclosure Statement for Third
                 Amended Joint Plan of Reorganization of Kaiser Gypsum Company, Inc.
                 and Hanson Permanente Cement, Inc. [Docket No. 1710]

            xlvi. Notice of Filing Amended Publication Notice for Proposed Confirmation
                  Notice Plan Designed by Hilsoft Notifications [Docket No. 1713].

           xlvii. Third Amended Joint Chapter 11 Plan of Reorganization of Kaiser
                  Gypsum Company, Inc. and Hanson Permanente Cement, Inc. [Docket
                  No. 1772]

          xlviii. Disclosure Statement for Third Amended Joint Chapter 11 Plan of
                  Reorganization of Kaiser Gypsum Company, Inc. and Hanson Permanente
                  Cement, Inc. [Docket No. 1773]



                                      {00330770 v 1 }5
Case 16-31602     Doc 1863     Filed 10/16/19 Entered 10/16/19 10:07:02          Desc Main
                                Document     Page 6 of 7


            xlix. Notice of Filing of (A) Redline of Third Amended Joint Chapter 11 Plan or
                  Reorganization of Kaiser Gypsum Company, Inc. and Hanson Permanente
                  Cement, Inc.; (B) Redline of Disclosure Statement for Third Amended
                  Joint Plan [Docket No. 1774]

                 l. Third Amended Joint Plan of Reorganization of Kaiser Gypsum Company,
                    Inc. and Hanson Permanente Cement, Inc. [Docket No. 1814]

                li. Disclosure Statement for Third Amended Joint Plan of Reorganization of
                    Kaiser Gypsum Company, Inc. and Hanson Permanente Cement, Inc.
                    [Docket No. 1815]

                lii. Notice of Filing of (A) Redline of Third Amended Joint Chapter 11 Plan of
                     Reorganization of Kaiser Gypsum Company, Inc. and Hanson Permanente
                     Cement, Inc.; (B) Redline of Disclosure Statement for Third Amended
                     Joint Plan [Docket No. 1816]

             liii. Notice of Filing of (A) Amended Asbestos Personal Injury Trust
                   Distribution Procedures and (B) Redline of Asbestos Personal Injury
                   Trust Distribution Procedures [Docket No. 1818]

             liv. Notice of Filing of Exhibits to Debtors' Disclosure Statement for Third
                  Amended Joint Plan of Reorganization [Docket No. 1831]

                lv. Order Denying Fifth Amended Disclosure Statement for Fifth Amended
                    Chapter 11 Plan and Denying Disclosure Statement for Third Amended
                    Joint Plan [Docket No. 1834]

             lvi. Notice of Filing of Redline of Proposed Order Approving Disclosure
                  Statement and Related Exhibits [Docket No. 1859]

             lvii. Notice of Filing of (A) Redline of Third Amended Joint Chapter 11 Plan of
                   Reorganization of Kaiser Gypsum Company, Inc. and Hanson Permanente
                   Cement, Inc.; (B) Redline of Disclosure Statement for Third Amended
                   Plan [Docket No. 1861].

        b. Objection Deadline: June 6, 2019, supplemental objections due by October 7,
           2019.

        c. Status: No supplemental objections were filed. This matter is going forward for
           the Court to consider approval of the revised Disclosure Statement for Third
           Amended Joint Plan.




                                        {00330770 v 1 }6
Case 16-31602       Doc 1863      Filed 10/16/19 Entered 10/16/19 10:07:02          Desc Main
                                   Document     Page 7 of 7




Requests for telephonic appearances should be directed to hearings@ncwd.net.

This, the 16th day of October, 2019.
                                            RAYBURN COOPER & DURHAM, P.A.

                                            By:      /s/ John R. Miller, Jr.
                                                     John R. Miller, Jr.
                                                     N.C. State Bar No. 28689
                                                     1200 Carillion, 227 West Trade Street
                                                     Charlotte, NC 28202
                                                     (704) 334-0891

                                            Counsel to the Debtors and Debtors in possession




                                         {00330770 v 1 }7
